KING, Circuit Judge
(dissenting). On November 1, 1919, G. A. Schaub made a lease to Joseph Collins of a three-story building in Dallas, Tex. The term of the lease was 10 years from January 15, 1921. The lease provided:
“That the lessee shall pay the rent monthly in advance as aforesaid as the same shall fall due; that the lessee may sublet the second and third floors of the building for all or any part of the specified time to any person for any purpose not objectionable to the lessor and if objection is made in writing by the lessor to the persons or to the use made of the sublet premises then the lessee shall immediately eject such tenants from the premises.”
Under the above permission of said lease, Collins sublet the second and third floors of said building to I. Zesmer for said term of 10 years. Zesmer took possession under his sublease and was in possession at all times during the occurrences here in question.
On December 14, 1921, Schaub, learning that Collins was about to become bankrupt, notified Zesmer through his clerk that he would have to see him (Schaub) about the place and rent. Zesmer called up Schaub on the telephone and was referred by him to his attorney, Judge Short, who had an interview with, and collected from, Zesmer his rent due that day for the ensuing month. Short turned over the check for it to the owner, Schaub. The rents due in January and February were collected by Schaub from Zesmer covering the time until March 15, 1922.
On February 7, 1922, Schaub made a lease of the entire building to Emerson Shoe Company for 10 years to begin as soon as “the tenant now in possession (Collins),” who had been adjudged a bankrupt, should remove or be ejected from the first floor and that should be surrendered to Schaub, “who should thereupon deliver the possession thereof, with the tenants occupying the second and third floors in possession to the lessee,” etc.
On March 15, 1922, Zesmer tendered a check for the March rent to Schaub, who declined it and then referred him to the Emerson Shoe Company. Zesmer then tendered said rent to the Emerson Shoe Company, who declined it, and on March 31, 1922, returned said check to Zesmer. On March 16, 1922, Emerson Shoe Company had demanded possession from Zesmer. Zesmer refused to surrender possession.
Emerson Shoe Company brought suit against Zesmer and others, alleging that it owned an estate for years in said three-story building, and that the defendants on March 15, 1922, unlawfully entered and ejected it therefrom and prayed judgment for possession and damages.
*494v Defendants disclaimed any possession of or claim to the first story of said building, except an easement of passage over a stairway leading to said second and third floors, but denied the trespass and injury complained of.
The court refused to instruct a verdict for the plaintiff, but submitted to the jury the question whether the defendants were or not guilty of trespass as alleged.
The jury found for the defendants.
The only error assigned is the refusal of the court to instruct a verdict for the plaintiff.
Unless there is an entire want of evidence upon which the jury might properly have based their verdict, the judgment should be affirmed.
It is conceded that on a failure of Collins to pay his rent on becoming bankrupt, Schaub could have forfeited the lease and re-entered, and that the subtenant would have lost whatever rights were conferred by the sublease. The question, however, in this case is: If the conduct of Schaub in regard to Zesmer as a subtenant when notified of Collins’ impending bankruptcy, and thereafter, afforded no such evidence of a subsequent implied recognition of Zesmer as a tenant lawfully in possession under said sublease as would warrant the jury in finding that Zesmer had been recognized by Schauh as his tenant.
Zesmer was in possession on December 14th when Schaub told him not to pay further rent to Collins, and on the 15th when he received rent for the coming month' from Zesmer. Schaub knew he was in possession as a subtenant by permission of his lease to Collins.
The possession of Zesmer was notice to Schaub, and indeed to the world, of the right under which he held and the term of his estate. 20 R. C. L. p. 352.
Schaub does not’deny that he knew the terms of his lease.
Short’s testimony of the interview between himself and Zesmer in December, 1921, before receiving Zesmer’s check for rent, shows that Zesmer told him of his lease and that he had spent a large sum on the property to improve it.
The jury were warranted by the evidence in finding that Schaub and Short had notice of Zesmer’s lease and its duration.
It is not contended that the bankrupt’s trustee had possession of anything more than the first floor. Schaub could have dispossessed Zesmer at any time after December 15. 1921, had he wished to disavow the sublease. On the contrary, he left Zesmer in possession of the second and third floors with no intimation that it was under any other arrangement than a substitution of Schaub for Collins as the landlord entitled to collect the rent under Zesmer’s existing lease.
The rent collected by Schaub from Zesmer for the period from December 15, 1921, to March 15. 1922, was the contractual rate due by the terms of the sublease. There is no suggestion that this amount was paid otherwise than as and for the rent thus reserved.
This is prima facie a recognition by the landlord of this sublease and would be some evidence of an acceptance of Zesmer as a tenant under its terms with Schaub as the landlord.
*495To hold otherwise is to hold that the acceptance of the rent was under a new contract from month to month, when there is no evidence of any such agreement, and the whole matter would rest on a presumption arising solely from the demand for, and payment of, the rent reserved by Zesmer’s original lease.
Again, there was this circumstance from which’ it might be inferred that either Schaub did not regard that the termination of the Collins lease worked a termination of the rights of Zesmer, or that Schaub thought he had recognized the tenancy of Zesmer: His agreement with the Emerson Shoe Company in its lease was that he would turn over to it the possession of tire first floor as soon as he could retake it and would turn over the tenants on the second and third floors to the Emerson Shoe Company.
It may be true that Zesmer negotiated with a view of taking the lease on the entire building; but under Zesmer’s version of the facts this was not in order to retain possession of the second and third floors, and no discussion was had in regard to his having no rights in them if he did not take such entire lease.
There were a number of conflicts between the evidence of Schaub and Short, and that of Zesmer and his witnesses; but the jury had the right to accept Zesmer’s contention in all such instances.
There is no complaint that the court did not properly charge the jury on every contention in the case, but the sole question is plaintiffs’ insistence that under no proper view of the evidence could there be a verdict other than for the plaintiff.
That a verdict for the plaintiff would have been justified by the evidence, or even by the weight of the evidence, does not warrant a reversal of the judgment of the lower court. Humes v. United States, 170 U. S. 210, 212, 18 Sup. Ct. 602, 42 L. Ed. 1011.
It is> only an entire want of evidence to sustain it that would make the refusal of the court to direct such verdict error.
The learned trial judge who heard the witnesses testify refused to direct a verdict for the plaintiff, but submitted the case to the jury. I cannot say that there was no evidence to warrant him in so doing, and so dissent from the judgment of reversal.